Title: To Thomas Jefferson from James Lyle, 25 October 1796
From: Lyle, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Manchester Octr. 25th. 1796
                    
                    I imagine you will be anxious to know how matters stand between you and our Company, and may not know what sums I have received from Mr. Christopher Clark your Attorney in Bedford &c., therefore I have sent this state, which contains all the payments enterd on our books, by it you will see your first and second bonds only are fully paid up. When you examine, our method of charging the Intrest I hope you will find it right, if any thing appear not so, you will please mention it. I shall be glad to hear from you and am with Esteem Dear Sir Your mo hue servt
                    
                        James Lyle
                    
                